DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             J.H., the mother,
                                Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D19-2507

                            [February 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2017-2754-CJ-DP.

  Roger Ally of Law Offices of Roger Ally, P.A., Fort Lauderdale, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children’s Legal Services, Fort Lauderdale, for
appellee.

   Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Statewide Guardian Ad Litem Office,
Tallahassee, for Guardian Ad Litem.

PER CURIAM.

   The final order on appeal granted two fathers’ motions to terminate
protective supervision, denied the Department’s motion to adjudicate the
children dependent, terminated protective supervision, and terminated
jurisdiction. Nonetheless, the order required the mother to complete
additional case plan tasks. We agree with the Department’s concession
that this case is controlled by N.A. v. Dep’t of Children & Families, 267 So.
3d 430, 434 (Fla. 4th DCA 2019), because the court “lacked statutory
authority to both terminate jurisdiction and order the mother to complete
a case plan.” We reverse that portion of the order involving the mother
and a case plan and remand to the circuit court to enter a new order,
based on the evidence in the record, that is consistent with the best
interest of the children.
GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.
                        *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                 -2-